DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are examined herein.

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020. Applicant’s election without traverse of Group I (claims 1-10), in the same reply, is acknowledged.


Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
Also claim 3 appears to have a typo, wherein the term form might be intended to be from.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 9-10 and any claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following term/phrases lack antecedent bases as they were not previously introduced in the claim prior to being presented after the term “the”;
the iron, as in claim 2; 
the iron-milk protein complex, as in claim 2;
the protein to orthophosphorus, as in claim 3; and
the complex, as in claims 4 and 5.

Claim 5 requires more than 1% w/w of bound iron, however it is unclear as to what the iron is bound to, therefore, a critical element is missing.  




As for claim 9, the claim requires that the composition comprises: 
a. 10 to 500 mg of LC-PUFA per 100g, based on the total dry weight of the composition; 
b. 200 to 1000 IU of vitamin A per 100 Kcal; 
c. 10 to 100 mg of vitamin C per 100 Kcal; and
d. 500 to 5000 mg of flavonols per 100g, based on the total dry weight of the composition;
however, it is unclear if this it toward the components already presented in the base claim, further component to those already claimed, or something else.

Claim 10 is toward an iron source comprising…, therefore it is unclear as to how the recitation in the body of the claim that requires: wherein the iron source … further limits an iron source comprising: a non- micellar iron-casein complex comprising, because it appear to be redundant to reassert that the limitation is toward the claimed iron source, or there is a critical element missing that presents how said limitation is toward some other component.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning evidenced by The Monitoring Project.
	Fanning: Uses of casein compositions; WO 2013 133727; published 9/12/2013.

The Monitoring Product: Water Quality Parameters; Ortho Phosphorous; online at least by 8/24/2013 at: https://web.archive.org/web/20130824011745/https://mrbdc.mnsu.edu/sites/mrbdc.mnsu.edu/files/public/org/tile/wq_op.html


Independent claims 1 and 10
Fanning teaches methods of making compositions comprising non-micellar casein (0079) and mineral complexes (0112).

A non-micellar iron-casein complex
Casein
Fanning teaches the compositions comprise non-micellar casein (0079).

Exogenous iron
Fanning teaches the minerals include iron in the form of mineral complexes (0112). 

Fanning teaches that the minerals are supplemented to the composition (0112), which means they are added and therefore provide exogenous iron, as claimed

Exogenous Orthophosphorus
Fanning teaches the minerals include phosphorous in the form of mineral complexes (0112). 
Fanning teaches that the minerals are supplemented to the composition (0112), which means they are added and therefore provide exogenous phosphorus, as claimed.
The Monitoring Project provides evidence that ortho-phosphorous is phosphorous in a soluble form (see short article).
Therefore, since this case the genus is so small, soluble or insoluble, the teaching of the phosphorous encompasses ortho-phosphorous, because in this specific case the various permutations in the generic are so small (two) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives, soluble (as shown by the Monitoring Project) and insoluble.



Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using phosphorous, as the modified teaching above, to include the specifically claimed type, ortho-phosphorous, as claimed, because in this specific case the various permutations of types of phosphorous in the generic are so small (soluble or insoluble) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Intended Use
Since the teaching above, provides that the composition comprises 
non-micellar casein with and iron and phosphorous complexes, it therefore provides that the intended use of the component comprising: exogenous iron, casein and exogenous phosphorus is a non-micellar iron-casein complex, as claimed.
Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being a non-micellar iron-casein complex, as claimed. 

Other component/s
Fanning teaches the use of at least one vitamin (0113).





Independent claim 10
As for claim 10, the teaching, above, provides that the composition comprises iron, therefore provides that the intended use of the composition is an iron source, as in claim 10.
Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being an iron source as claimed.

Dependent claims
As for claim 3, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);
which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of from 64:1 to 6.25:1.

As for claim 4, it would be reasonable to expect that a similar component has similar properties/functionality, including wherein the complex is soluble at physiological pH, preferably between 6.6 and 6.9, as claimed. 






As for claim 6, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);
which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of between 92:1 and 19.5:1.  

As for claim 7, Fanning teaches that the composition is a nutritional product (0051) which imparts a nutritional composition, as claimed.
Further, it would be reasonable to expect that a similar compositions have similar intended uses, including a nutritional composition, as claimed.

As for claim 8, Fanning teaches that the composition is administered in amounts of 1 mg to 2500 mg (0115), wherein the minerals are used in amounts of at least 0.01 to 10 wt% (0043), which provides at least 0.01 to 250 mg of iron, which encompasses the claim of the iron source beings present in an amount such as to provide 6 to 50 mg.
As for the iron being in amount of 6 to 50 mg per 100 g (0.006 to 0.05 wt%), Fanning’s teaching of least 0.01 to 10 wt% of minerals, like iron, encompasses such a claim.




Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning evidenced by The Monitoring Project, as applied to claims 1, 3-4, 6-8 and 10 above, further in view of Surgiarto. 
Surgiarto: Studies on the binding of Iron and zinc to milk protein products; Thesis of Massey University, New Zealand; 2004.


As for claim 2, Fanning teaches the use of iron complexes (0112), however, does not discuss the type of iron complex, such as in the form of Fe3+, as claimed.
Surgiarto also teaches about iron-casein complexes, how they naturally occur, and further provides that Fe3+ is used for such a composition (see section 2.7.4 Binding of Iron to Caseinate).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making iron-casein complexes, as the modified teaching above, to include the specifically claimed form of iron, Fe3+, because Surgiarto illustrates that the art finds Fe3+ suitable for similar intended uses, including methods of making iron-casein complexes (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 5, the modified teaching, in Surgiarto, provides that virtually all of the iron is bound to the protein molecules, when combined with casein (Ab. pg. ii), which anticipates the claim of the complex comprising more than 1% w/w of bound iron.  




Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Fanning evidenced by The Monitoring Project, as applied to claims 1, 3-4, 6-8 and 10 above, further in view of the combination of Walton, Elvovell, Robinson (2009/0142443) and van Tol (2008/0015166).
Walton: WO 2014/144048; NUTRITIONAL COMPOSITIONS INCLUDING CALCIUM BETA-HYDROXY-BETA-METHYLBUTYRATE, CASEIN PHOSPHOPEPTIDE, AND PROTEIN; published Sept. 18, 2014.

Elvovell: Potential benefits of fish for maternal, fetal and neonatal nutrition: a review of the literature; FAO 2000, ISSN: 1014-806X.

As for claim 9, Fanning teaches the composition comprises 1 to 300 kcal (0045), wherein there is at least about 0.01 to 10 wt% of vitamins (0044), or in RDA values, including: vitamins A and C (0113).
Fanning does not discuss the amount of vitamins in the units claimed.
Walton also teaches methods of making nutritional compositions comprising casein (0080) and iron (0077), with Vitamins A and C (0076); and further provides the use of: flavorings (0072); and marine oils (0046), known to comprise long chain polyunsaturated fatty acids.
Elvovell is further provided to show that marine oil is known to comprise long chain polyunsaturated fatty acids (shown in the table at the top of pg. 29).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein  and iron, with Vitamins A and C, as the modified teaching above, to include the use of  flavorings (i.e. flavonols) and marine oils (i.e. LC-PUFAs), as claimed, because 

Amounts of vitamins A and C
The modified teaching, in Walton, provides that embodiments 1-3 include any variety of vitamins A and C, in unlimited amounts (0076), in compositions comprising about 50 to 500 kcal/serving (0051); therefore encompasses the claim of:
200 to 1000 IU of vitamin A per 100 Kcal; and 
10 to 100 mg of vitamin C per 100 Kcal, as claimed.

Amount of flavonoids
The modified teaching, in Walton provides the use of non-limiting optional ingredients, include flavoring (i.e. flavonols) (0072).
The modified teaching does not discuss the amount of favoring (i.e. flavonols).
Robinson also teaches methods of making nutritional compositions comprising casein (Table A. I), iron, vitamins A & C and flavonols (Table A.K); and further provides the use of 0.0001 to 10 wt% flavonols (Table A.K), which encompasses the claim of 500 to 5000 mg of flavonols per 100g (0.5 to 5 wt%).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols, as the modified teaching above, to include the amount of flavonols, as claimed, because Robinson illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of LC-PUFA
The modified teaching, in Walton provides the use of 0.1 to 20 gram fats (0045), including marine oil (0046), which comprises LC-PUFA; in servings of about 25 to 150 grams (0031) (about 0.07 to 80 wt%).
Walton teaches that the compositions include powders and solids (0010), therefore said amount encompasses being based on total dry weight of the composition.

The modified teaching does not discuss the amount of LC-PUFAs in the composition. 



van Tol teaches that the compositions include powders (0074), therefore said amount encompasses being based on total dry weight of the composition.
As combined with Walton’s teaching of about 0.07 to 80 wt% fat, as discussed above, less than 85 wt% of the fat provides less than about 0.06 to 68 wt% LC-PUFAs, which encompasses the claimed amount of 10 to 500 mg of LC-PUFA per 100g (0.01 to 0.5 wt%).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with iron, casein, and LC-PUFA, as the modified teaching above, to include the claimed amount of LC-PUFAs, as claimed, because van Tol illustrates that the art finds encompassing amount to be suitable for similar intended uses, including methods of making nutritional compositions with iron, casein, and LC-PUFA (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793